DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on February 4, 2022, is acknowledged. Claims 1-10 and 18-26 are examined on the merits hereinbelow.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the spacecraft servicing device includes only one single boom arm” in claim 22 must be shown or the feature(s) canceled from the claim(s). Specifically, the only embodiment of the invention depicting a boom arm coupled to a thruster is Figure 3, and Figure 3 shows two boom arms, 206 and 218. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SPACECRAFT SERVICING DEVICE CONFIGURED TO PERFORM SERVICING OPERATION ON TARGET SPACECRAFT.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claims 1, 7, and 18, “spacecraft servicing component” in claims 1, 7, and 18. Specifically, the specification fails to clearly describe the spacecraft servicing component in terms of the actual description or drawings of the invention. Instead, the specification only mentions the spacecraft servicing component in paras. [0006-0008], which are in essence merely the claims verbatim.
In claim 7, “another coupling spacecraft”.
Claim Objections
Claim 21 is objected to because of the following informalities:  In lines 1-2, “wherein the thruster assembly coupled to a boom arm” should read “wherein the thruster assembly is coupled to a boom arm” or the like in order to ensure grammatical consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Specifically, claim 3 recites “wherein the carrier spacecraft is configured to rendezvous with the spacecraft servicing device, to deliver the spacecraft servicing device to the target spacecraft, and to couple the spacecraft servicing device to the target spacecraft” which is not disclosed in the application as originally filed. Per paras. [0125-0133] of the specification, the duties and capabilities of the carrier spacecraft 50 appear to be limited to carrying and deploying pods 102 at an initial orbit. There is no teaching or suggestion that the carrier spacecraft is configured to rendezvous with the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 18-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 1-2 recite “A spacecraft servicing device, comprising: a body configured to be deployed from a carrier spacecraft” which is indefinite. The only figure which depicts a carrier spacecraft is Figure 11, which shows a carrier spacecraft 50 carrying a plurality of pods 102. However, the spacecraft servicing device 100, as depicted, is not shown as being deployed from the carrier spacecraft 50 or otherwise attached or attachable in any way to the carrier spacecraft 50. Therefore it is unclear if the “spacecraft servicing device” in the preamble of claim 1 is directed to the pod 102 or the spacecraft servicing device 100, as shown in Figure 11. Claims 7 and 18 are likewise rejected, and their dependent claims fail to cure the deficiency.
Claim 1, lines 6-7 recite “a thruster assembly configured to alter at least one of an orbit, a velocity, or a momentum of the spacecraft servicing device” which is indefinite, since the recitation necessarily encompasses embodiments of the invention where only one of the three parameters—orbit, velocity, and momentum—is altered 
Claim 1 recites “at least one spacecraft servicing component” in line 4 and “a thruster assembly” in line 6. However, based on the description of the invention in Applicant’s specification, it appears that the thruster assembly is the spacecraft servicing components in at least some embodiments of the invention (see, e.g., para. [0008]). Therefore it is unclear whether spacecraft servicing component and the thruster assembly are necessarily different elements of the invention.
Claim 3 recites “wherein the carrier spacecraft is configured to rendezvous with the spacecraft servicing device, to deliver the spacecraft servicing device to the target spacecraft, and to couple the spacecraft servicing device to the target spacecraft” which is indefinite because it is unclear what the recitation means in terms of the disclosure, particularly of Figure 11 and paras. [0125-0133] of the specification, which provide the sole depiction/description of the carrier spacecraft. Nowhere is the carrier spacecraft shown or disclosed as being capable of rendezvous with the spacecraft servicing device, delivering the spacecraft servicing device to the target spacecraft, or coupling the spacecraft servicing device to the target spacecraft. Instead, the carrier spacecraft 50 is simply disclosed as being capable of carrying and deploying pods 102 at an initial orbit.
Claim 7 recites “wherein the docking mechanism is configured to couple to the target spacecraft with the assistance of another coupling spacecraft configured to hold 
Claim 24 recites “wherein the boom arm is configured to rotate at least partially about the docking mechanism” which is indefinite, because with regard to Figure 3, it is unclear how or in what respect the boom arm 206 is configured to rotate about the docking mechanism 226, given that they are separate parts that are not in direct contact.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US 2005/0258311 A1).
Regarding claim 1, Scott discloses a spacecraft servicing device (abstract, regarding apparatus for performing satellite proximity operations), comprising: 
a body (spacecraft 10; fig. 1) configured to be deployed from a carrier spacecraft (launch vehicle 53; fig. 6) at an initial orbit other than a geosynchronous orbit (54; as shown in fig. 6); 
at least one spacecraft servicing component (service module 12; fig. 1) configured to perform at least one servicing operation on a target spacecraft (satellite 41; fig. 4a) while being coupled to the target spacecraft (para. [0036], regarding the service module 12 is sized to perform all rendezvous and proximity maneuvers, as well as specific transfer maneuvers required for the SIRE spacecraft-target satellite docked combination); 
a thruster assembly (orbit insertion motors 24; fig. 2) configured to alter at least one of an orbit, a velocity, or a momentum of the spacecraft servicing device (see para. [0035]; as shown in fig. 6); and 
a docking mechanism (34a, 34b; fig. 3) for coupling the body to the target spacecraft (as shown in figs. 4a and 4b), wherein the thruster assembly 

Regarding claim 2, Scott discloses the invention in claim 1, and further discloses wherein the spacecraft servicing device (10) is configured to be docked with the target spacecraft (41) and with another spacecraft separate from the carrier spacecraft (a different 41).

Regarding claim 4, Scott discloses the invention in claim 1, and further discloses wherein the thruster assembly (24) is further configured to alter at least one of an orbit, a velocity, or a momentum of the target spacecraft when the body is coupled to the target spacecraft (as shown in fig. 6).

Regarding claim 5, Scott discloses the invention in claim 1, and further discloses the invention further comprising a payload (para. [0039], regarding the command module payload consists of a “seeker” subsystem with sensors for target location, tracking and inspection, and a docking system with various servicing devices such as a docking apparatus or robotic arms with clamps or grippers) carried by the spacecraft servicing device (as shown in figs. 1 and 3) and configured to be delivered to the target spacecraft (as shown in fig. 6).



Regarding claim 7, Scott discloses a spacecraft servicing device (abstract, regarding apparatus for performing satellite proximity operations), comprising: 
a body (spacecraft 10; fig. 1) configured to be deployed from a carrier spacecraft (launch vehicle 53; fig. 6) at an initial orbit other than a geosynchronous orbit (54; as shown in fig. 6); 
at least one spacecraft servicing component (service module 12; fig. 1) configured to perform at least one servicing operation on a target spacecraft (satellite 41; fig. 4a) while being coupled to the target spacecraft (para. [0036], regarding the service module 12 is sized to perform all rendezvous and proximity maneuvers, as well as specific transfer maneuvers required for the SIRE spacecraft-target satellite docked combination); and
a docking mechanism (34a, 34b; fig. 3) for coupling the body to the target spacecraft (as shown in figs. 4a and 4b), wherein the body (10) is configured to be transported from the initial orbit to the final destination orbit after the body is deployed from the carrier spacecraft (as shown in fig. 6), and wherein the docking mechanism is configured to couple to the target spacecraft with the assistance of another coupling spacecraft 

Regarding claim 8, Scott discloses the invention in claim 7, and further discloses the invention further comprising a thruster assembly (24) configured to transport the body from the initial orbit to the final destination orbit after the body is deployed from the carrier spacecraft (as shown in fig. 6).

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehocki (US 9,434,485 B1).
Regarding claim 18, Lehocki discloses a spacecraft servicing device (abstract, regarding a debris removal system), comprising: 
a thruster assembly (primary thrust device 165; fig. 3A), the thruster assembly comprising at least one thruster (165), wherein the thruster assembly is configured to alter an orbit of the spacecraft servicing device from a first orbit to a second orbit while the spacecraft servicing device is not coupled to another spacecraft (as shown in figs. 11 and 12); 
a body (debris contact module 180; fig. 3A) configured to be coupled to a target spacecraft (debris 500; fig. 11) by a carrier spacecraft (debris 
at least one spacecraft servicing component (165) configured to perform at least one servicing operation on a target spacecraft while the body is coupled to the target spacecraft (as shown in figs. 11-14), wherein the at least one spacecraft servicing component comprises the thruster assembly (165), and the thruster assembly is further configured to alter at least one of an orbit, a velocity, or a momentum of the target spacecraft while the body is coupled to the target spacecraft (as shown in figs. 11-14); and
a communication device (communications unit 125; fig. 3B) configured to receive data relating to the at least one of an orbit, a velocity, or a momentum of the target spacecraft from a transmission location remote from the spacecraft servicing device (col. 12, lines 48-52, regarding when debris 500 is detected, the debris removal module 100 is controlled, via the guidance, control, and communications unit 125, to leave the determined terrestrial orbit 598 and is vectored to the debris orbit 198 of the debris 500; figs. 11-14).



Regarding claim 20, Lehocki discloses the invention in claim 18, and further discloses wherein the communication device (125) is configured to receive the data via at least one of a wired or wireless communication channel (as shown in figs. 11-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2005/0258311 A1) in view of Lehocki (US 9,434,485 B1).
Regarding claim 9, Scott discloses the invention in claim 8, but does not appear to specifically disclose wherein the spacecraft servicing device lacks the ability to independently rendezvous and dock with the target spacecraft.
However, Lehocki is in the field of satellite control systems for debris removal (abstract) and teaches wherein the spacecraft servicing device (debris contact module 180; fig. 3A) lacks the ability to independently rendezvous and dock with the target spacecraft (as shown in figs. 3A and 3B).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the spacecraft servicing device of Scott such that the spacecraft servicing device lacks the ability to independently rendezvous and dock with the target spacecraft as taught by Lehocki in order to simplify the design and manufacture of the spacecraft servicing device.

Regarding claim 10, Scott discloses the invention in claim 7, but does not appear to specifically disclose wherein the spacecraft servicing device is configured to be positioned at a location adjacent the target spacecraft using only mechanisms of another separate spacecraft.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the spacecraft servicing device of Scott such that the spacecraft servicing device is configured to be positioned at a location adjacent the target spacecraft using only mechanisms of another separate spacecraft as taught by Lehocki in order to simplify the design and manufacture of the spacecraft servicing device.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2005/0258311 A1) in view of Munir et al. (US 2016/0176545 A1), hereinafter Munir.
Regarding claim 21, Scott discloses the invention in claim 1, but does not appear to specifically disclose wherein the thruster assembly coupled to a boom arm rotatably coupled to the body, the thruster assembly comprising at least one thruster, the boom arm configured to alter the orientation of the thruster assembly relative to the spacecraft body as the boom arm is rotated about the body.
However, Munir is in the field of service satellites (abstract) and teaches wherein the thruster assembly (primary thruster 116; figs. 1 and 2) coupled to a boom arm (boom 115; figs. 1 and 2) rotatably coupled to the body (via revolute joint 112; figs. 1 and 2), the thruster assembly comprising at least one thruster (116), the boom arm 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the spacecraft servicing device of Scott to include the thruster assembly coupled to a boom arm rotatably coupled to the body, the thruster assembly comprising at least one thruster, the boom arm configured to alter the orientation of the thruster assembly relative to the spacecraft body as the boom arm is rotated about the body as taught by Munir in order to ensure the ability of the spacecraft servicing device to impart thrust from the desired angle and orientation.

Regarding claim 22, Scott as modified discloses the invention in claim 21, and further discloses wherein the spacecraft servicing device includes only one single boom arm (as shown in fig. 2 of Munir).

Regarding claim 23, Scott as modified discloses the invention in claim 21, and further discloses wherein the boom arm (from Munir, 115) comprises one or more joints (from Munir, 112) including one or more degrees of freedom (as shown in figs. 1 and 2 of Munir).

Regarding claim 24, Scott as modified discloses the invention in claim 21, and further discloses wherein the boom arm (from Munir, 115) is configured to rotate at least partially about the docking mechanism (Scott as modified to include the boom arm 115 of Munir would inherently tent to rotate about the docking mechanism 34 in a similar 

Regarding claim 25, Scott discloses the invention in claim 7, and further discloses a thruster assembly (24), the thruster assembly configured to alter at least one of an orbit, a velocity, or a momentum of the target spacecraft when the spacecraft servicing device is engaged with the target spacecraft (as shown in fig. 6).
Scott does not appear to specifically disclose the thruster assembly coupled to a boom arm rotatably coupled to the body, the boom arm configured to alter the orientation of the thruster assembly relative to the spacecraft body as the boom arm is rotated about the body.
	However, Munir teaches the thruster assembly (primary thruster 116; figs. 1 and 2) coupled to a boom arm (boom 115; figs. 1 and 2) rotatably coupled to the body (via revolute joint 112; figs. 1 and 2), the boom arm configured to alter the orientation of the thruster assembly relative to the spacecraft body as the boom arm is rotated about the body (as shown in figs. 1 and 2 of Munir).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the spacecraft servicing device of Scott such that the thruster assembly coupled to a boom arm rotatably coupled to the body, the boom arm configured to alter the orientation of the thruster assembly relative to the spacecraft body as the boom arm is rotated about the body as taught by Munir in order to ensure the ability of the spacecraft servicing device to impart thrust from the desired angle and orientation.

Regarding claim 26, Scott as modified discloses the invention in claim 25, and further discloses wherein the spacecraft servicing device further comprises a joint positioned on the boom arm (from Munir, 112), the joint configured to rotate the thruster assembly relative to the body (as shown in figs. 1 and 2 of Munir).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647